ORDER
PER CURIAM.
Laura J. Ritter (“Ms. Ritter”) appeals from a judgment denying her Rule 74.031 motion to set aside an earlier judgment *202entered in her absence in favor of Carolyn S. Curtis (“Ms. Curtis”). Ms. Ritter raises two points on appeal. In Point I, Ms. Ritter argues the court erred in denying her Rule 74.03 motion to set aside the judgment because Rule 74.03 and due process require that a judgment be set aside when an aggrieved party lacks actual notice of it and there is good cause to set it aside. In Point II, Ms. Ritter argues, in the alternative, that the court erred in denying her Rule 74.03 motion to set aside the judgment even if actual notice is not required because there was no evidence to support a finding that the judgment was mailed to her.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. ‘All rule references are to Missouri Supreme Court Rules (2016), unless otherwise indicated.’